DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
The following claims are objected to because of informalities.
Claim 1:
(1) The claim recites “the made ice” in the second to last line, without explicit antecedent basis. The aforementioned recitation should be amended to recite --a made ice--, instead.
Claim 5:
(1) The claim recites “by changing position of the plurality of outlets”. The aforementioned recitation should be amended to recite --by changing a position of the plurality of outlets--, instead.
Claim 7:
(1) The claim recites “so that the ice-making water is discharge to the plurality of cells”, in the last line of the claim. The aforementioned recitation should be amended to recite --so that the ice-making water is discharged to the plurality of cells--, instead.

Claim 15:
(1) The claim recites “a water supplying shaft, water supplying shaft including […]” in lines 7-8 of the claim, whereas it should recite --a water supplying shaft, the water supplying shaft including--, instead. 
(2) The claim recites “wherein the at least one ice separating rod provided on the water supplying shaft” in lines 10-11 of the claim, whereas it should recite --wherein the at least one ice separating rod is provided on the water supplying shaft--, instead.
(3) The claim recites “the made ice” in the second to last line, without explicit antecedent basis. The aforementioned recitation should be amended to recite --a made ice--, instead.
Claim 19:
(1) The claim recites “by changing position of the plurality of outlets” in the last line of the claim, whereas it should recite --by changing a position of the plurality of outlets--, instead. 
Claim 20:
(1) The claim recites “heat to at least one of a water supplying cover provided on the outlets to determine whether the ice-making water is discharged or the ice making container”, in the second line of the claim. The aforementioned recitation should be amended to recite --heat to to  the ice making container--, instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 and 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Culley (US 20140165620 A1).
	As per claim 1, Culley discloses an ice maker of a refrigerator (300) comprising: a water supply (reservoir 388) configured to supply an ice-making water (see at least first two sentences of paragraph 110); an ice making container (402) configured to be filled with the ice-making water (which turns into 250 or 380) supplied by the water supply (evident from at least figures 5-5C and 26, see also paragraph 110); a cooler (cooling source 50 and related components; see at least paragraph 93) configured to provide a chill to the ice-making water (250, 380) filled in the ice making container (402) to cool the ice-making water (evident from at least paragraph 93, and steps 112 and 115 shown in figure 3); a water supplying-ice separator (404 and related components) comprising at least one ice separating rod (470 or 475, per se) and a water supplying shaft (464, per se), the water supplying shaft (464) including, a water passage therein (see at least figures 20-22 and 26) and a plurality of outlets (505; see at least figure 27), wherein the ice-making water supplied from the water supply (388) enters into the water passage (as described in at least the last sentence of paragraph 122), and the ice-making water is discharged through the plurality of outlets (505) to the ice making container (402; evident from at least figures 5-5C), and wherein the at least one ice separating rod (470 or 475) is provided on the water supplying 464; see at least figures 20-22 and 26-28); a driver (810 and related components) configured to rotate the water supplying-ice separator (as described in at least paragraphs 136 and 137); and a controller (452 and related components) configured to control the driver (evident from at least lines 7-10 of paragraph 111), wherein the at least one ice separating rod (470 or 475) separates the made ice (250, 380) from the ice making container (402) by the rotation of the water supplying-ice separator (as evidenced by at least figures 18-19, 22, 26 and 29-30; see also lines 20-32 of paragraph 118, and paragraph 120)1.  
As per claim 6, Culley discloses wherein: the water supplying shaft (464) comprises an inlet (466) provided at one side of a cylinder (cylinder that forms 464; see at least figure 28), and - 40 -DOCKET NO. PH2017-0012-US (SAMS 17-70012)PATENTthe water passage (passage inside of 464) is formed to extend to another side of the cylinder along an axial direction thereof from the inlet (evident from at least figures 20 and 28).  
As per claim 7, Culley discloses wherein: the ice making container comprises a plurality of cells (405 or 440) arranged in a given direction (evident from at least figures 20-26), the water supplying shaft (464) is configured to be formed in a cylindrical2 form (e.g. a relatively flat cylinder) extended along the given direction of the plurality of cells at an upper side (e.g., see open configuration in figure 18, where 464 is above 402) of the ice making container (402), and the plurality of outlets (505) are configured to be provided in positions corresponding to the plurality of cells (e.g., during a closed position, see at least figures 19, 20 and 27, and last sentence of paragraph 122), so that the ice-making water is discharged to the plurality of cells, as evidenced by at least figures 19, 20 and 27, and the water circulation description in at least paragraph 119).  
As per claim 8, Culley discloses wherein: the at least one ice separating rod (470 or 475) comprises a plurality of ice separating rods formed by a number corresponding to the plurality of cells (evident from at least figures 20 and 27), to project from an outer circumference surface of a cylinder (surface of 464) of the water supplying shaft (464) in positions corresponding to the plurality of cells, respectively (see at least figures 26-28).  
As per claim 13, Culley discloses the system further comprising a heater (heating coil 520) configured to supply heat to the ice making container (evident from the last sentence of paragraph 119, and from paragraph 122).  
As per claim 14, Culley discloses the system further comprising a space (440) configured to fill with the ice-making water entering into the water passage (evident from at least the first two sentences of paragraph 115).  
As per claim 15, Culley discloses a control method of an ice maker in a refrigerator (300) comprising: supplying an ice-making water (as described in at least the first two sentences of paragraph 110) from a water supply (388); filling an ice making container (402) with the ice-making water supplied by the water supply (see at least figures 5-5C and 26); providing a chill (via 50 and related components) to the ice-making water filled in the ice making container to cool the ice-making water (as described in at least paragraph 93); rotating a water supplying-ice separator (404 and related components) by a driver (450, 452, 810 and related components; see at least lines 7-10 of paragraph 111, and paragraphs 136-137), the water supplying-ice separator (404 and related components) comprising at least one ice separating rod (470 or 475, per se) and a water supplying shaft (464, per se), the water supplying shaft including a water 506 or space inside 464) therein and a plurality of outlets (505), wherein the ice-making water supplied from the water supply (388) enters into the water passage (506 or space inside 464), and the ice-making water is discharged through the plurality of outlets (505) to the ice making container (as evidenced by the descriptions in paragraphs 119 and 122), and wherein the at least one ice separating rod (470 or 475) provided on the water supplying shaft (464); and controlling the driver (450, 452, 810 and related components), so that the at least one ice separating rod (470 or 475) separates the made ice (380) from the ice making container (402) by the rotation of the water supplying-ice separator (as evidenced by at least figures 18-19, 21-23, 26 and 29-30; see also lines 20-32 of paragraph 118, and paragraph 120)3.  

Allowable Subject Matter and Reasons for Allowance
Claims 2-5, 9-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As per claim 2, it should be noted that the prior art of Culley lacks a computer-implemented algorithm that considers a value of a rotation angle of the plurality of outlets relative to a center of the ice making container in order to control the driver to allow/prevent the discharging of ice-making water. In other words, although Culley generally teaches the rotation of the water supplying-ice separator between a closed position (see figure 19) and an open position (see figure 18) to respectively form and harvest ice, Culley fails to teach that the controller considers said rotation angle before making the determination to supply ice-making water therein. Moreover, 
	As per claims 9 and 10, neither Culley nor any other prior art references provide a teaching, suggestion, nor motivation to change the size of the plurality of outlets such that upstream-side outlets are smaller than outlets located at another side of the water passage, or to change the size of the outlets such that outlets at end sides of the water passage are smaller than central outlets of the water passage. Moreover, although one of ordinary skill in the art could consider an “obvious to try” rationale that changes the relative size of the outlets to arrive at the claimed invention, said rationale is admonished4 by the fact that the prior art gives no indication of which “modifiable” parameters are critical, nor any direction as to which of many possible choices is likely to be successful, since the prior art does not consider the geometry of the outlets as having an impact on the functionality of the system as a whole. In other words, one of ordinary skill in the art would not find it “obvious to try” modifying the outlet sizes, since the prior art provides no indication that the size of the outlets are critical therein. Thus, a preponderance of evidence shows that what would have been “obvious to try” would have been to vary all parameters or to try each of numerous possible choices until one possibly arrived at a successful result. Said potentially modifiable parameters would not only include the sizes of the outlets, but also a shape thereof, in addition to other modifiable parameters such as miscellaneous structures related to the water supply system, ice making container, controls of the system, a geometry of the water passage, et cetera. Therefore, claims 9 and 10 are novel and inventive over the prior art of record.
505) of Culley would prevent the adequate flow of water into the mold cavity (405), and would interfere with the ice separating rod (475), thereby rendering Culley inoperable for its intended purpose of supplying ice-making water and subsequently harvesting ice (as evidenced by the structural configuration shown in at least figures 29 and 30). Since there are no other prior art teachings that would complement or substitute the teachings of Culley, claim 11 is novel and inventive over the prior art of record. Claim 12 is allowable by virtue of its dependency.
	As per claim 16, the claim is allowable for similar reasons as claim 2, above. It should be noted that the prior art of Culley lacks a teaching of the rotation step including a controlling of the driver based on a value of a rotation angle of the plurality of outlets relative to a center of the ice making container in order to allow/prevent the discharging of ice-making water. In other words, although Culley generally teaches the rotation of the water supplying-ice separator between a closed position (see figure 19) and an open position (see figure 18) to respectively form and harvest ice, Culley fails to teach a controlling step that considers said rotation angle before supplying and/or preventing ice-making water to flow therein. Moreover, there are no further prior art references that may complement or substitute the teachings of Culley to arrive at the claimed invention. Therefore, a preponderance of evidence shows that claim 16 is novel and inventive over the prior art. Claims 17-19 are allowable at least by virtue of their dependency.
505) of Culley would prevent the adequate flow of water into the mold cavity (405), and would interfere with the ice separating rod (475), thereby rendering Culley inoperable for its intended purpose of supplying ice-making water and subsequently harvesting ice (as evidenced by the structural configuration shown in at least figures 29 and 30). Since there are no other prior art teachings that would complement or substitute the teachings of Culley, claim 20 is novel and inventive over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The rod (475) separates the ice (250, 380, 440) by pushing against the ice (250, 380, 440) and consequently rotating along with the water supplying-ice separator (404) about a central axis of the hinge (438) to allow the ice to be harvested from the container (402). 
        2 Cylindrical is defined as “having straight parallel sides and a circular or oval cross-section; in the shape or form of a cylinder”, according to the Online Oxford Dictionary.
        3 The rod (475) separates the ice (250, 380, 440) by pushing against the ice (250, 380, 440) and consequently rotating along with the water supplying-ice separator (404) about a central axis of the hinge (438) to allow the ice to be harvested from the container (402).
        4 See MPEP § 2145 (X) (B).